People v Butler (2016 NY Slip Op 04447)





People v Butler


2016 NY Slip Op 04447


Decided on June 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2016

Mazzarelli, J.P., Acosta, Saxe, Kapnick, Kahn, JJ.


1413 3920/08

[*1]The People of the State of New York, Respondent,
vMichael Butler, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Lori Farrington of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ralph Fabrizio, J.), rendered March 8, 2012, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 22 years, unanimously affirmed.
The record does not establish that counsel improperly delegated to her client the decision to agree to a joint trial with the codefendant. Instead, the record supports the conclusion that in agreeing to a joint trial, along with redactions of portions of defendant's statement that arguably incriminated the codefendant, counsel weighed defendant's desire for a joint trial, but ultimately accepted her client's choice on the basis of her own professional judgment as well (see People v Gottsche, 116 AD3d 1303, 1303-1305 [4th Dept 2014], lv denied 24 NY3d 1084 [2014]). This is not a case like People v Colville (20 NY3d 20 [2012]), or People v Lee (120 AD3d 1137 [2014]), where the court made a ruling by choosing the defendant's position over the attorney's contrary position on a matter within the purview of counsel. In any event, harmless error analysis applies (see Colville, 20 NY3d at 32-33), and we find that any error in this regard was harmless.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2016
CLERK